EAGLES, Judge.
We first consider whether the trial court erred when it denied defendant’s motion to dismiss the breaking and entering and larceny charges with regard to Hursey’s Bar-B-Q, 83CRS8529. Defendant contends that the evidence was contradictory and in*576sufficient to go to the jury or to sustain a conviction. We disagree.
Any evidence tending to prove defendant’s guilt or which reasonably and logically leads to that conclusion is for the jury to consider. State v. Smith, 291 N.C. 505, 231 S.E. 2d 663 (1977). Here the State’s evidence, considered in the light most favorable to the State, was sufficient to show that defendant committed the larceny at Hursey’s Bar-B-Q. Hursey’s owner testified that his walk-in refrigerated box was broken into and barbeque was removed without his permission. Clark testified that defendant admitted to him on the night of the break-in that the large quantity of warm barbeque in buckets and boxes in defendant’s car was taken from Hursey’s. There was substantial evidence of the essential elements of larceny: (1) the wrongful taking and carrying away of another’s personal property without his consent, and (2) the intent to permanently deprive the owner of his property and to appropriate it to his own use. State v. Smith, 66 N.C. App. 570, 312 S.E. 2d 222, disc. rev. denied, 310 N.C. 747, 315 S.E. 2d 708 (1984). See, G.S. 14-72(b). All contradictions and discrepancies in the evidence were for the jury to resolve. State v. Lowery, 309 N.C. 763, 309 S.E. 2d 232 (1983).
Defendant also asserts three evidentiary errors: (1) denial of his motion in limine to suppress State’s evidence of defendant’s participation in and sentence for the 24 March 1983 breaking and entering of Glencoe Salvage; (2) admission of testimony concerning other similar crimes committed by defendant and Clark in the fall of 1982; and (3) restrictions on defendant’s cross-examination of the State’s witness, Michael Clark. We disagree and find no error.
Defendant contends that the trial court erred when it permitted the State’s witness, Michael Clark, to make references to his involvement with defendant in similar crimes. In support of his motion in limine to prohibit testimony of defendant’s breaking and entering charge on 24 March 1983, defendant argues that the crime was not sufficiently similar and was too remote in time to those charged to be admissible. We disagree and hold that the motion in limine was properly denied and the testimony was admissible.
*577The complained-of evidence tends to establish a common plan or scheme “embracing the commission of a series of crimes so related to each other that proof of one or more tends to . . . connect the accused with its commission.” State v. Sink, 31 N.C. App. 726, 729, 230 S.E. 2d 435, 437 (1976), quoting, State v. McClain, 240 N.C. 171, 81 S.E. 2d 364 (1954); State v. Grace, 287 N.C. 243, 213 S.E. 2d 717 (1975). See, State v. Fleming, 52 N.C. App. 563, 279 S.E. 2d 29 (1981). The 24 March 1983 break-in to which defendant pled guilty was factually similar to the other break-ins and larcenies charged. On 24 March 1983 Clark and defendant rode in defendant’s car to a business they decided to break into; Clark tried to break-in by lifting off the window casing while Tate stayed away in the woods. Unable to lift the casing, Clark went back to defendant for help. In each of the charged crimes, Clark rode with defendant in defendant’s car and would get out of the car and break into a business while Tate drove away from the scene. Tate would then return, arriving only to help load the stolen goods into his car. This evidence established a concurrence of common features explained as being caused by a general plan. See, 2 Wigmore on Evidence § 304 (3d ed. 1940).
We find no prejudicial error and see no merit to defendant’s claim that the four months elapsed is too tenuous a connection to show a common plan or scheme. State v. Barfield, 298 N.C. 306, 259 S.E. 2d 510 (1979), cert. denied, 448 U.S. 907, 65 L.Ed. 2d 1137, 100 S.Ct. 3050, reh. denied, 448 U.S. 918, 65 L.Ed. 2d 1181, 101 S.Ct. 41 (1980) [where the court allowed evidence of persons defendant admitted poisoning over a four-year period as part of the State’s evidence for first degree murder]; State v. Duncan, 290 N.C. 741, 228 S.E. 2d 237 (1976) [where the court allowed evidence of other burglaries in several states over a seven-month period committed prior to the charged crime, which was to the effect that defendant, two witnesses and others were members of a group which, over a period of time, burglarized houses]. See, State v. Hunter, 290 N.C. 556, 227 S.E. 2d 535 (1976), cert. denied, 429 U.S. 1093, 51 L.Ed. 2d 539, 97 S.Ct. 1106 (1977). We note that the trial court gave a proper limiting instruction:
Now, members of the jury, you’ve heard this witness and also Mr. Clark talk about the alleged breaking and entering at Glencoe on March 24th of this year. Now this was offered for the purpose of showing, if you find it does show, that *578there existed in the mind of the defendant a plan or a scheme involving the same crime charged in this — the same —involving the same type crime that he’s charged with here. You cannot convict him on these crimes he is now charged with because — merely because he did something on March 24th. He is not charged with that break-in. You may consider it only for the purpose if you find it does show a plan or scheme in the mind of the defendant to commit these other break-ins.
Evidence of the other crimes in which defendant was involved in the fall of 1982, and to which defendant objects, is admissible. We see no prejudice to defendant here. We note that the effect of the complained-of testimony was carefully circumscribed by the trial court in its limiting instructions. We find that any error in admission of evidence of other crimes is harmless and not prejudicial based on the plenary direct evidence by Michael Clark that he and defendant committed the charged offenses.
Finally, defendant assigns as error the trial court’s limitation of his cross-examination of the State’s main witness, Michael Clark. Defendant contends that he should have been permitted to ask Clark why he signed an affidavit of indigency permitting him to obtain a court-appointed lawyer. Foregoing consideration of its questionable relevancy, we note that the scope of cross-examination rests largely within the trial court’s discretion. State v. Ziglar, 308 N.C. 747, 304 S.E. 2d 206 (1983). We find no abuse of discretion and overrule the assignment of error.
No error.
Judges Arnold and Wells concur.